DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 10, 11, 14, 15, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irish US 20180095304.

Regarding claim 1, Irish meets the claim limitations, as follows: 
An optical component for a LIDAR Sensor System, the optical component comprising: 
an optical element having a first main surface and a second main surface opposite to the first main surface (i.e. lenses 542 have two surfaces) [paragraph 43; fig. 5a]; 
a first curved array of curved first lenses formed on the first main surface (i.e. beam shaping device 540 is a curved array of curved lenses 542) [paragraph 43; fig. 5a]; and/or 
a second curved array of curved second lenses formed on the second main surface (i.e. beam shaping device 540 is a curved array of curved lenses 542 which has two opposite surfaces or curved lenses. Further, this element is not necessary as there is an “and/or” in the claim.) [paragraph 43; fig. 5a]. 

Regarding claim 2, Irish meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first direction is a scanning direction of the LIDAR Sensor System (i.e. optical axis shown in fig. 5a) [paragraph 43; fig. 4a].  

Regarding claim 4, Irish meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first lens array comprises a first micro-lens array; and/or wherein the second lens array comprises a second micro-lens array (i.e. beam shaping device 540 is a curved array of curved lenses 542 which has two opposite surfaces or curved lenses. Further, this element is not necessary as there is an “and/or” in the claim.) [paragraph 43; fig. 5a].  

Regarding claim 6, Irish meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first lens array comprises a plurality of first lenses; wherein the second lens array comprises a plurality of second lenses; wherein at least some of the second lenses have the same pitch along a direction perpendicular to the scanning direction of the LIDAR Sensor System with respect to at least some of the first lenses (i.e. lenses have surfaces perpendicular to the scanning direction) [paragraph 43; fig. 5a].  

Regarding claim 7, Irish meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first lens array comprises a first plurality of lenses which are grouped into a plurality of first groups along a predefined direction; wherein the second lens array comprises a second plurality of lenses which are grouped into a plurality of second groups along the predefined direction (i.e. lenses have surfaces perpendicular to the scanning direction and the lens on the first and second surfaces have a predefined direction) [paragraph 43; fig. 5a].  

Regarding claim 10, Irish meets the claim limitations, as follows: 
An optical component for a LIDAR Sensor System, the optical component comprising: an optical element having a first main surface and a second main surface opposite to the first main surface (i.e. lenses 542 have two surfaces) [paragraph 43; fig. 5a]; 
a first array of micro-lenses formed on the first main surface (i.e. beam shaping device 540 is a curved array of curved lenses 542) [paragraph 43; fig. 5a]; and 
a second array of micro-lenses formed on the second main surface (i.e. beam shaping device 540 is a curved array of curved lenses 542 which has two opposite surfaces or curved lenses. Further, this element is not necessary as there is an “and/or” in the claim.) [paragraph 43; fig. 5a].

Claim 11 is rejected using similar rationale as claim 2.
Claim 14 is rejected using similar rationale as claim 6.
Claim 15 is rejected using similar rationale as claim 7.

Regarding claim 31, Irish meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first curved array has a different curved shape than the second curved array (i.e. first surface of the array is convex and the second surface is concave) [fig. 5a].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irish in view of Pacala US 20180329065.
Regarding claim 3, Irish do/does not explicitly disclose(s) the following claim limitations:
wherein the optical element has a curved shape in a second direction perpendicular to the first direction of the LIDAR Sensor System.  
However, in the same field of endeavor Pacala discloses the deficient claim limitations, as follows:
wherein the optical element has a curved shape in a second direction perpendicular to the first direction of the LIDAR Sensor System (i.e. optic receiver have surfaces perpendicular to the scanning direction) [paragraph 67; fig. 3a,b].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Irish with Pacala to have the optical element has a curved shape in a second direction perpendicular to the first direction of the LIDAR Sensor System.
It would be advantageous because a curved shape in an optical element can provide for a different field of view for the LIDAR system. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Irish with Pacala to obtain the invention as specified in claim 3.

Regarding claim 5, Pacala meets the claim limitations, as follows: 
The optical component according to claim 1, wherein the first lens array comprises a first plurality of cylindrical lenslets arranged along the scanning direction of the LIDAR Sensor System; and/or wherein the second lens array comprises a second plurality of cylindrical lenslets arranged along the scanning direction of the LIDAR Sensor System (i.e. lenses 1536 could be cylindrical) [paragraph 152; fig. 15a,b].  

Claim 12 is rejected using similar rationale as claim 3.
Claim 13 is rejected using similar rationale as claim 5.

Claim(s) 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irish in view of Pei US 20170307759.

Regarding claim 8, Irish do/does not explicitly disclose(s) the following claim limitations:
wherein the first lens array comprises a plurality of first lenses; wherein the second lens array comprises a plurality of second lenses; wherein at least some of the second lenses are shifted along a direction perpendicular to the scanning direction of the LIDAR Sensor System with respect to at least some of the first lenses.  
However, in the same field of endeavor Pei discloses the deficient claim limitations, as follows:
wherein the first lens array comprises a plurality of first lenses; wherein the second lens array comprises a plurality of second lenses; wherein at least some of the second lenses are shifted along a direction perpendicular to the scanning direction of the LIDAR Sensor System with respect to at least some of the first lenses (i.e. fig. 4 shows lenses that are shifted with respect to the other lenses) [fig. 4].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Irish with Pei to have the first lens array comprises a plurality of first lenses; wherein the second lens array comprises a plurality of second lenses; wherein at least some of the second lenses are shifted along a direction perpendicular to the scanning direction of the LIDAR Sensor System with respect to at least some of the first lenses.
It would be advantageous because this could provide a FOV that would be helpful for the device. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Irish with Pei to obtain the invention as specified in claim 8.

Regarding claim 9, Pei meets the claim limitations, as follows: 
The optical component according to claim 7, wherein at least some of the second lenses of at least one group of the plurality of second groups are shifted along a direction perpendicular to the scanning direction of the LIDAR Sensor System with respect to at least some of the first lenses of at least one group of the plurality of first groups (i.e. fig. 4 shows lenses that are shifted with respect to the other lenses) [fig. 4].  

Claim 16 is rejected using similar rationale as claim 8.
Claim 17 is rejected using similar rationale as claim 9.

Allowable Subject Matter
Claims 18-25,28,29, and 32 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426